Question Time (Council)
The next item is Question Time (B6-0009/2009) to the Council.
Subject: Improvement of quality, availability and financing of long-term care
Given the challenges that Europe is facing as a result of an ageing population, leading to an increasing number of people in need of care, combined with changes in size and composition of families, labour market changes and increased mobility which will all impact on the availability of carers, the Commission's Demography Report (SEC(2008)2911) recognised that such challenges would require a variety of policy responses including the strengthening of solidarity between the generations in terms of long term care, greater recognition for professional carers and, most importantly, greater support for family carers.
The Presidency has already indicated its priority with regard to paying greater attention to the improvement of quality, availability and financing of long-term care. What steps does the Council propose to take during its Presidency to support informal carers throughout the EU, many of whom already provide long-term care and indeed save our health services millions of euros in healthcare provision?
President-in-Office of the Council. - Let me react to Mrs Harkin's question.
The Presidency is fully aware of the importance of long-term care in the context of an ageing population. According to Eurostat, the population of over-65s in the EU will double between 1995 and 2050. In its conclusion of 16 December 2008 on public health strategies to combat neuro-degenerative diseases associated with ageing, the Council welcomed the work already carried out by associations that defend and support patients and their carers and called on the Member States and Commission to reflect together on support for carers and to consider ways of developing it further.
In addition, the Council also invited the Member States to establish, in cooperation with the stakeholders concerned, a national strategy action plan or any other measures aimed at improving the quality of life of patients and their carers, as well as to improve the distribution of useful information to patients, their families and their carers, in order to make them aware of the care principle and best practices that have been identified.
The Council also recommended that Member States should evaluate the complexity or redundancy of administrative procedures which confront patients and their carers and consider measures for simplifying them.
Moreover, in the 2008 Joint Report on Social Protection and Social Inclusion, transmitted by the Council to the European Council, Member States committed themselves to increasing access to quality services. To this purpose, they reaffirmed that the right balance needs to be struck between public and private responsibilities and formal and informal care, and that provision in a residential or community setting is to be preferred to an institutional setting.
The Council also called on the Social Protection Committee to continue to promote the sharing of experiences and exchange of best practice regarding the quality of long-term care, assistance to carers, the organisation of long-term care and the importance of integrated care.
The Presidency will carry on the objective of the 18-month programme of the Council in the field of public health and focus efforts at EU level on enhancing the exchange of experiences relating to healthcare and solidarity with carers, taking into account the health challenges created by our ageing societies.
The Czech Presidency will pay special attention to issues of community long-term care, informal family care, and the dignity and rights of older persons. The Presidency will organise a European conference on dignity and hazards for the elderly, which will take place in Prague on 25 May 2009.
The Conference will focus on the reform of social and health services to respond better to the needs and preferences of older persons and families and will deal, inter alia, with such issues as Community long-term care, family care, geriatric frailty, prevention of abuse and neglect of the elderly, and the role of municipalities.
The Presidency will also organise the European Conference called 'Social Services - a tool for mobilising the work force and strengthening social cohesion', which will take place in Prague on 22 and 23 April. The conference will pay special attention to growing employment opportunities in social services in the context of population ageing, support for informal carers and the role of social services in active social inclusion and reconciliation of care and employment.
Priority attention will also be paid to independent living in the community. The conference should contribute to the exchange of best practices.
Let me conclude with the recent development in the area of taxation. The Ecofin Council reached an agreement just yesterday in Brussels that all Member States should have the option to apply reduced VAT rates on a permanent basis to domestic care services such as home help and care of the young, elderly, sick or disabled.
I have been very encouraged by the Czech Presidency, particularly in the emphasis it has placed on the family. The Commission's report on demography, which shows that we have an ageing European population, is subtitled 'solidarity between the generations', but it is really within the family that we learn solidarity and that this is based on love and care.
I am also very glad that the Czech Presidency has identified respect for human dignity, because that principle is at the heart of care. I would like you to comment on that because, as far as I can see, in order for care to be delivered to those who are dependent on care in a way that respects human dignity, we have to keep that principle in mind.
(DE) Madam President, I think it is a very good thing that efforts are being made to support relatives so that they can take over long-term care. Unfortunately, in reality, there are not enough relatives to do so. On the contrary, we need an increasing number of highly trained staff. Hence my question: what initiatives will the President-in-Office of the Council take to ensure that sufficient professionally trained carers are available? Has any thought been given to a form of harmonised training, as these are new initiatives?
President-in-Office of the Council. - Madam President, I thank Members for their comments regarding the Presidency's efforts to improve living conditions for the elderly. The problem of ageing is one which we all share; and we should approach this with some dignity.
It is, of course, true that many of those challenges remain in the national competences of the Member States but, at the start of the debate, I mentioned the two conferences. I think Member States could provide training and counselling opportunities to family carers. The development of high-quality education is a key factor for improving the quality of care, as are temporary replacement care and special leave for employees who look after family members. Here, flexible working time, part-time jobs and other care-friendly employment arrangements are important.
Finally, social protection for family carers is also important. The care provided by both informal and professional carers must be appreciated and organised by society. Economic security, therefore, is a prerequisite for ensuring the quality of care.
Subject: Unemployment in Europe
What initiatives is the European Council pursuing at present to combat youth and long-term unemployment in Europe?
President-in-Office of the Council. - I should like to thank Brian Crowley for raising the question. I think you are certainly aware that the Member States are, in the first instance, responsible for designing and implementing their employment policies. However, the Council has a number of responsibilities in the field of employment, including the annual adoption of the employment guidelines in accordance with Article 128 of the Treaty. Especially now that Europe is facing a financial and economic crisis, the Council is paying special attention to the employment policies of the Member States.
You specifically asked in your question about the current initiatives by the European Council to help combat youth and long-term unemployment in Europe. In December 2008, the European Council agreed on a European Economic Recovery Plan to provide a coherent framework for action to be taken at the level of the Union, as well as for measures adopted by each Member State, taking account of their individual circumstances. The European Council's conclusion stressed, in particular, rapid additional action by the European Social Fund to support employment, especially for the benefit of the most vulnerable groups in the population. The European Council undertook to evaluate the implementation of the plan at its upcoming March spring Council, indicating that additions or amendments to it could be made if necessary.
During the first half of 2009, the Czech Presidency is paying particular attention to employment measures also, within the context of the spring European Council. The spring European Council will consider the employment situation in the Community and adopt conclusions thereon on the basis of the Joint Employment Report adopted by the Council and the Commission.
The opinion of the European Parliament on the matter will be welcomed in view of the European Council in March. Based on the assessment of the European Council, the Council will adopt the guidelines on the Member States' employment policies. The present employment guidelines adopted last year, as well as previous versions, have consistently stressed the importance of tackling youth and long-term unemployment in the Member States.
Since the autumn of 2008, when the effects of the present crisis on employment started to be evident, the Employment Committee, which was established by the Council in accordance with Article 130 of the Treaty, has undertaken the new task of continuous monitoring of the Member States' employment situation. The committee's findings are being passed on to the Council.
Moreover, the Presidency has decided to organise the Employment Summit so as to maintain a platform for the debate and eventual decisions, and that will be held on 7 May. Topics for discussion will be confirmed after the spring European Council - so we are planning to have the orientation debate on this next week. It should also be mentioned in this context that during this year, the European Parliament and the Council, as the co-legislators, are evaluating and considering amendments to the European Globalisation Fund, an instrument aimed at the elimination of negative globalisation impacts, where job losses certainly belong, as well as decreasing the risk that redundant employees will become long-term unemployed. The aim is to avoid long-term unemployment by timely assistance to the employees affected through activation programmes, such as training, which would enable improved qualifications.
On the whole, promoting employment, including fighting long-term unemployment and youth unemployment, has always featured high on the agendas of the Council and of the European Council. The Presidency supports the implementation of the flexicurity principles. Their implementation to national policies, together with continuing structural reform, will help improve the situation of vulnerable groups in the labour market, which include the young, the elderly, the long-term unemployed and people with low qualifications.
The honourable Member can be assured here that during spring 2009, amidst the global financial and economic crisis and rising unemployment, this continues to be the case.
I would like to thank the President-in-Office for his response. I think it is a tribute to the Presidency that they had planned an employment conference before we recognised or realised ourselves the seriousness of the unemployment arising from the economic crisis.
But in light of that employment summit that will be taking place, there are three key issues which have to be focused on and dealt with: firstly, not just using the European Social Fund merely for training but also to ensure that that training leads to actual jobs and is not just training for training's sake; secondly, ensuring that the Globalisation Fund is made more active immediately because the job losses are occurring now; and thirdly, and most importantly, encouraging our colleagues in the Council not to engage in national protectionism of jobs in their own countries to the detriment of jobs in other countries, since if we coordinate and cooperate, we have a better chance of success.
Would the President-in-Office agree with me that the situation we are in is not akin to the 1930s, but more akin to the situation at the end of the Second World War, and that what we really need is something more akin to a Marshall Plan-type new input for recovery in Europe?
Would he agree, therefore, that there is potential for the European Investment Bank to get an investor, such as China, to lend money to the EIB to invest in Europe, which could then be refunded through the extra trade tariffs and VAT collected by the Union to whoever lent that money to the EIB? Would he agree that while the Employment Conference is welcome, we need some new thinking and something as dramatic as what happened at the end of the Second World War?
(DE) Madam President, existing barriers to mobility are, without doubt, partly responsible for youth unemployment. We have excellent cross-border training programmes, including for apprentices, but the barriers in the field of social rights and health insurance mean that all this potential for mobility and additional training abroad cannot be used. What is the Council Presidency doing to counter this?
President-in-Office of the Council. - Madam President, I think there are two separate points, one from Mr Crowley and one from Mr Mitchell. I think we need to avoid the various protectionist temptations here which could even lead to growing unemployment in various Member States. The national solution should not be to the detriment of the neighbours and the price for it should not be paid by future generations.
We need to have measures and to react to the current situation, and we are trying to do this. I agree with Mr Mitchell that we need a plan, yes, and we have some plans. We have the European Economic Recovery Plan and we need to implement it. Of course, we are in discussion with and working with the European Investment Bank. Its President Maystadt held a conference two days ago at which he demonstrated how much the EIB had spent since the crisis started - about EUR 10 billion more than in the previous year. There is another initiative by the EIB, together with the EBRD and the World Bank, to allocate resources amounting to more than EUR 24 billion to cover the needs of the various SMEs, for example. That is important in maintaining employment.
Regarding the revision of the regulations on the European Social Fund and the European Globalisation Fund, an agreement on the proposal for a revision of the regulation on the European Social Fund, simplifying the recording of the expenditure and increasing payments on account to the Member States, has been reached in the Council. Currently the Parliament's position is awaited and the revised regulation could enter into force in May 2009.
Subject: Disparity in global production standards
Europe imposes high standards, which we all applaud, on food production and manufacturing inside its borders but does not require these standards to be met by imports. European standards, particularly for food production and the manufacture of clothes and toys, are the best in the world; but these high standards add costs and make production inside EU borders more expensive. Imported products, which are not subject to the same high environmental and other standards, are placed on our shelves, often at much cheaper prices.
What is the Council doing at the WTO and other global fora to raise awareness and encourage higher production standards around the world, giving better protection for workers and consumers?
President-in-Office of the Council. - I appreciate another question again from the Irish MEPs - it looks like the Irish are most active during Question Time here.
So, concerning the initiative at the WTO to raise awareness and encourage higher production standards around the world, let me first of all remind the honourable Member that the Commission is the main trade negotiator of the European Community at the WTO, acting on the basis of the mandate given by the Council. Therefore, we would need Commissioner Ashton here.
Regarding production standards, Article 20 of the GATT allows governments to act regarding trade in order to protect human, animal or plant life or health, provided they do not discriminate or use this as disguised protectionism.
In addition, there are two specific WTO arrangements dealing with these issues: the sanitary and phyto-sanitary (SPS) measures and technical barriers to trade (TBT) agreements.
The SPS is a separate agreement containing basic rules on food safety and animal and plant health standards. It allows countries to set their own standards, provided that these are based on science. The TBT agreements oblige the WTO members to ensure that technical regulations, voluntary standards and conformity assessment procedures do not create unnecessary obstacles to trade.
Members of the WTO are therefore encouraged to use international standards, guidelines and recommendations where these exist. They may take measures which result in higher standards only if there is a scientific justification for doing so.
The European Community imposes high-level standards through which we protect our consumers. However, we must ensure that the required standards are not in conflict with the agreements mentioned above.
We all know that there are different viewpoints on these issues and that the European Community has been many times on the defensive side of a dispute over such measures.
In the Community's view, good regulatory practice can, among other things, help to avoid unnecessary obstacles to international trade and make sure that legislation is not more trade-restrictive than necessary. At the same time, it can defend the right to set public policy objectives, for instance, in relation to human, animal and plant life and environments at levels it considers appropriate, provided these are not applied in a manner which would constitute a means of arbitrary or unjustifiable discrimination.
In the current context of the financial turmoil and economic meltdown, the importance of full compliance and effective implementation of all WTO rules and agreements cannot be over-emphasised.
The European Community has been working towards strengthening the international standards within the relevant WTO committees, in particular, the TBT, SPS, TRIPS, trade and environmental committees. A recent case which may be mentioned is the hard stance of the European Community in the SPS committee at the end of February on the issue of some members' non-compliance with the standard of the World Organisation for Animal Health.
I would like to thank the President-in-Office for the detailed and technical response, but let me give you a practical example which may focus your mind. In a few years, the European Union will ban the production of eggs from caged systems. However, the system will still be used outside of our borders and we will import liquid egg or powdered egg from those cages that are banned in the European Union, and producers wonder at the logic of all of that.
I ask you, as a man who is quite logical and detailed in your responses, how do you argue the case for that type of system unless we say that you cannot import the liquid egg or the powdered product coming from a caged system? It is ridiculous to ban it internally.
Minister, I think the key focus of the question was that of competitiveness and how we retain competitiveness for EU producers. Given that EU producers, particularly of food, have the extra costs of meeting EU standards and, at the same time, compete with imports from countries that do not, in those circumstances could I ask you whether you are persuaded that the CAP should be used to fund maintaining the competitiveness of EU producers? Without that funding, we are going to suffer exactly the fate that Mrs McGuinness has referred to.
President-in-Office of the Council. - I am not among the greatest defenders of the CAP. I am generally in favour of continuing reform of the CAP, but I hope that we will not be in a situation of importing liquid or dried egg. Also, I believe that most of the EC's standards regarding placement on the market are based not just on what we have agreed here in Europe but on the internationally agreed Codex Alimentarius standards and the UN Economic Commission for Europe standards. It is important that everybody follow certain standards, and that we do not create the conditions which would seriously undermine this.
TBT agreements oblige the WTO and its members to ensure that technical regulations, voluntary standards and conformity assessment producers do not create unnecessary obstacles to trade.
Subject: Climate change
What preparations is the Council making in the run up to the G8 summit in July and the climate change conference in Copenhagen later this year in order to move international negotiations forward on climate change? In particular, can the Council report on any improved cooperation between the EU and the new US Administration in this area?
In addition, what further action in the fight against climate change is the Council planning in order to consolidate the package of measures agreed upon in December?
President-in-Office of the Council. - In December 2008, the Poznań Conference agreed on a work programme for 2009, which clearly identified steps towards the Copenhagen Climate Conference to be held in December 2009. Poznań has also sent the message that the current financial crisis is not to be seen as an obstacle to further action on climate change, but instead as yet another opportunity for transforming profoundly our economic system and moving toward a low-carbon economy.
That being said, we have to be aware that we will not have an easy time in doing so. The economic downturn will affect the willingness of the stakeholders involved to absorb additional costs related to the reduction commitments, as well as mitigation and adaptation measures.
The Czech Presidency intends to pursue efforts at international level towards a successful agreement in Copenhagen in December. As you know, as a follow-up to the Commission communication called 'Towards a Comprehensive Climate Change Agreement in Copenhagen' and on the basis of the input of the Temporary Committee on Climate Change set up by the European Parliament, the Council adopted conclusions on this issue last week, thereby further developing the EU position on a comprehensive post-2012 agreement.
The forthcoming European Council is also expected to agree key political messages. In addition to the shared vision of the long-term action on mitigation and adaptation as well as technology, the identification of appropriate means for financing effective and long-term climate policies is key in the EU's position and will determine, to a large extent, the success of the Copenhagen Conference.
The EU has already started to engage in active outreach, not only with key negotiating partners and the main emerging economies, but also with the new US Administration, which has already signalled its readiness to engage again in a meaningful way.
The Presidency has had its first meeting with the new US Administration and plans to have further exchanges as soon as possible. Climate change will be one of the topics discussed during the informal EU-US Summit in Prague on 5 April. The first signals coming from Washington are, in any case, encouraging so it will be crucial to ensure good cooperation between the EU and the US in order for our positions to be as ambitious as possible and to ensure that, consequently, the major emerging economies will follow suit.
For the EU's efforts to fight climate change to deliver, it is absolutely crucial that we bring other major world CO2-producing economies on board. It is for this reason that several of these countries have also been invited to the G8 meeting - South Africa, Egypt, China, India, Australia, Mexico, Brazil, Indonesia and South Korea.
As far as the climate and energy package is concerned, by reaching agreement on this package in December 2008, the EU sent a very strong political signal to all its negotiating partners in the world. Now we will start its implementation, which involves a lot of technical work.
Aware of the need to determine in further detail the criteria which the European Union would wish to apply in deciding to move from a 20% to a 30% reduction, the Council is currently considering the issues of complementarity of effort and of the adequacy of possibly developing country actions on the basis of the Commission communication. The relevant text is included in the Environment Council conclusions of 2 March 2009.
What would Question Time be without our Irish colleagues and their effective and articulate contributions? I am speaking first now, but really to make a point to the Presidency.
The point behind my question is that we should be aware that our younger constituents in particular - and I am sure I am not the only one in this situation - want to urge both this Presidency in its mid-term, and also the Swedish Presidency, to look carefully at what the Americans are trying to do in ensuring that there is no conflict - and Mr Vondra did mention this - between tackling the urgent priority of the economic crisis, unemployment and so on, and encouraging action on climate change, promoting the climate change package and encouraging industries to be involved in the low-carbon economy.
I am not asking the world, but I should like to say: please, always be aware that they are not mutually exclusive objectives. Many of our younger constituents across the EU are telling our presidencies this very thing.
(RO) Bearing in mind the effects of climate change such as the long periods of drought, the decrease in drinking water resources and the desertification of large areas of European territory, I would like to ask the Council if it is considering the development of a European irrigation system.
I believe that investment in agriculture must be a priority during this economic crisis. In addition, in terms of the European Union's trade balance, agriculture is an extremely important area and we must guarantee the availability of sufficient, accessible healthy food for Europe's citizens.
I would like to recall for the Presidency-in-Office that at the Summit meeting last December, all Heads of State and Government agreed to a declaration which stated, inter alia, that, in the context of an international agreement on climate change in Copenhagen in 2009, for those who wished to do so, part of the auction revenues would be used to enable and finance actions to mitigate and adapt to climate change in developing countries which have ratified the agreement, in particular, the least developed countries.
My question is very simple. Because Summit declarations do not appear in any Official Journal or on the record, before the end of your Presidency, Minister, could you put the full content of that declaration at last December's summit on the record here in the House? It is most important that we have a record of such important declarations.
President-in-Office of the Council. - I think it is in the conclusions of the Environment Council in early March. I do not have the papers with me so I will look carefully again. My feeling is that I have read this. We are ahead of the European Spring Council meeting and I would expect confirmation of all those ambitious goals.
I do not know - and this raises some other questions - whether we will come up with an appropriate amount of money to put on the table for funds to help the developing countries with mitigation and adaptation, because we are just at the beginning of our talks with the US and other partners and it would not make sense to show our cards right now.
The debate with the Americans is ongoing. The Deputy Minister of the environment met Carol Browner early this month and Martin Bursík, who is the Czech Minister for the Environment, is going to meet his partners in Washington - I think later this week or early next month - so there is already a dialogue.
Yes, of course, we need to find common ground. There is the economic crisis; there are those ambitious environmental goals. You are right that we can find a lot of synergies and there is no need to fight. If you read the European economic recovery plans, there are a lot of programmes which have a green cover or a green colour. At the same time, a lot of public explanation lies ahead. The conditions in the Member States of the EU are not necessarily always the same so I expect a lot of public work and public diplomacy lies ahead of us in this area.
Subject: Road safety
According to the priorities of the Czech Presidency, the high number of people killed on European roads requires an enhancement of Europe-wide effort to improve road safety.
What plans does the Presidency have to tackle this issue?
President-in-Office of the Council. - As the honourable Member has pointed out, improvement of road safety and reducing the high number of fatal accidents on Community roads are among the priorities of the Czech Presidency for the transport sector. This is not surprising, as we are the country located right at the centre of the continent. Traffic intensity and the related dangers are a top priority for us.
Sharing the same concerns as you and with a view to improving the current situation in the short term, the Presidency intended to hold a ministerial debate at a Council meeting in spring 2009 on future development in the area of road safety in the context of the preparation of a new action plan on road safety. However, in view of the fact that the Commission has indicated to the Presidency its intention to postpone the date of the adoption of this new action plan, the Czech Presidency considers this debate to be premature.
One example of concrete action under our Presidency in the field of road safety is a final negotiation between the Council and the Parliament on a proposal for a regulation concerning type-approval requirements for the general safety of motor vehicles. As you know, the Presidency and Parliament's representatives managed to reach an agreement concerning this proposal and the European Parliament adopted the regulation yesterday. The general safety regulation requires the mandatory fitting of electronic stability control systems on all vehicles, and an advanced emergency braking system and a lane-departure warning system on heavy duty vehicles. These new technologies can significantly improve vehicle safety and it is clear that road safety will benefit when they are introduced as the standard system on new vehicles.
Agreement at first reading will allow the obligatory introduction of electronic stability systems in new vehicles from 2011, one year earlier than foreseen in the original Commission proposal. Furthermore, the Council has just started the examination of the Commission's action plan for the deployment of Intelligent Transport Systems (ITS) in Europe and the associated proposal for a directive laying down the framework for the deployment of Intelligent Transport Systems in the field of road transport and for interfaces with other modes of transport. Both items have as one of their goals the improvement of road safety through the application of information and communication technologies to the road transport sector.
The Presidency intends to invite the Ministers to adopt the Council conclusions on the action plan at the Council meeting in March 2009 and a general approach or a political agreement on the abovementioned proposal at the Council meeting in June 2009. The role of the ITS in the area of road safety will also be discussed during the informal meeting of transport ministers to take place in late April in Litoměřice in my country.
Intelligent Transport Systems and applications such as emergency call and driver hyper-vigilance systems, speed alerts and alcohol locks could make a considerable contribution to enhancing our road safety. Electronic stability systems and eCall alone could save up to 6 500 lives a year in Europe if they are fully deployed. Given the importance the Presidency attaches to road safety, it will examine any other proposals on these issues that the Commission may present shortly, provided the limited time available until the end of June allows it.
(GA) There is another question from Ireland, though it is in our own language this time round. In your opinion, what are the biggest causes of the high number of deaths on the roads? Does the Czech Presidency intend to develop any new coordination between the different standards in place in the different European countries in relation to cars being in good condition. As well as this, do you think that more than just technology should be employed to reduce the number of deaths on the roads?
(RO) The EU has not done enough to reduce road accidents. Road safety can be improved through investments in infrastructure, improving the behaviour of those involved in traffic and by compliance with road legislation.
The European Commission has come up with a proposal for a directive on cross-border enforcement in the case of fines issued for breaking traffic regulations. The European Parliament has voted for this. What stage are things at and what are the prospects of this dossier being approved by the European Union's Council?
Firstly, I would like to ask the Council if it accepts that what we need are specific targets for each Member State in relation to reducing the numbers of deaths and fatalities on our roads.
Secondly, would the Council accept that we need the enforcement of a system whereby, if an offence is committed in one jurisdiction, the offender can be prosecuted by the courts in that jurisdiction, even though the offender has returned to his or her native homeland?
Last, but by no means least, I welcome the Council's information in relation to the eCall system, but when will it be mandatory in all Member Sates? It is vital from the point of view of accidents, and particularly single vehicle accidents.
President-in-Office of the Council. - First of all, I understand how these issues are very important during the election campaign because everybody cares about this road safety problem. I think we have to be aware of one thing, that the governments and the European Council in particular cannot be responsible for every single life on our roads. It is also and primarily the responsibility of the drivers behind the wheel.
But of course we need to focus on this issue and, again, for us it is among the priorities, so we need to move this discussion ahead. That is why we have selected this as one of the key items on the agenda of the informal Transport Ministers' meeting at the end of April and certainly, I will tell my colleague in my government, our Minister of Transport, how important this issue is for you, too.
The main topic of this informal meeting is the deployment of the Intelligent Transport System (ITS) in the EU. Road safety and security are certainly one of the six priority action areas which were identified by the Commission in this ITS action plan. We want to move the debate forward.
Questions which have not been answered for lack of time will be answered in writing (see Annex).